Citation Nr: 1110021	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-36 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA pension benefits in the amount of $12,281.20, to include the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 decision of a Committee on Waivers and Compromises (Committee) of the Department of Veteran's Affairs (VA), which denied waiver of recovery of an overpayment of pension benefits already collected in the amount of $12,281.20, but granted a partial waiver of recovery of an overpayment for $12,726.80, which had not been collected.

The Veteran failed to appear without good cause to a hearing scheduled before a Veterans Law Judge at the Board in Washington, DC, in June 2010.  His request for a hearing is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.702(d) (2010).  


FINDINGS OF FACT

1.  The Veteran has been charged with an overpayment of pension benefits, in the amount of $12,281.20.

2.  VA bears sole responsibility for the erroneous payment of pension benefits, which was due to administrative error.


CONCLUSION OF LAW

Due to VA's administrative error, the overpayment of pension benefits in the amount of $12,281.20, is invalid.  38 U.S.C.A. §§ 5112, 5302 (West 2002); 38 C.F.R. §§ 1.911, 1.962, 3.271, 3.273, 3.500 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The decision on appeal indicates that the Veteran was at fault in creating a debt because he failed to report receipt of Social Security Administration (SSA) disability benefits while concurrently receiving VA pension benefits.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  Applicable to pension benefits, the monthly rate of pension payable to a beneficiary shall be computed by reducing the beneficiary's applicable maximum pension rate by the beneficiary's countable income, which includes compensation paid by the SSA.  38 C.F.R. §§ 3.271(g), 3.273.

Thus, the preliminary determination in this appeal concerns the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

In order for the Board to determine that an overpayment was not properly created, thereby invalidating the debt, the record must establish that the appellant was legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2010); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The United States Court of Appeals for Veterans Claims (Veterans Court) explained that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).  In other words, if a debt is the result solely of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error and, consequently, there would be no overpayment charged to the Veteran for an overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).

As indicated in the March 2009 Statement of the Case (SOC), the Veteran was found at fault for creating the overpayment because he failed to timely report Social Security income that he received.  Consistent with the SOC's determination, the record makes clear that the Veteran did not report his SSA disability benefits until after being notified of the overpayment.  The record on appeal, however, shows that the overpayment was the sole result of VA administrative error.  

In particular, the SOC includes a Summary of Evidence and Adjudicative Action,  showing that the Veteran's award of SSA disability benefits was discovered by VA in January 2006 pursuant to a Computer Cross Match with the SSA.  However, the Board finds the SOC to be inaccurate.  Indeed, the claims file shows that the Veteran was awarded nonservice-connected (NSC) pension benefits in a rating decision dated March 9, 2004.  The next day, on March 10, 2004, the RO performed a search of the SSA database, which revealed that the Veteran was in receipt of SSA disability benefits, with a disability onset date in July 2001.  The Veteran was informed of the March 9, 2004 rating decision by a March 12, 2004 cover letter.  

The above procedural history shows that VA was aware of the Veteran's SSA disability benefits in March 2004, not January 2006.  Also of significance, the March 2004 cover letter, which informed him of the award of VA pension benefits, informed him that he was awarded pension benefits because his family had "no income."  The cover letter also informed him that he was responsible for reporting changes in his income, including SSA benefits.  The cover letter did not clearly inform him that his VA pension benefits were not already being reduced in proportion to his SSA disability benefits.  Thus, the Board finds reasonable that the Veteran was unaware of the erroneous overpayment.  

In June 2004, the RO sent the Veteran a letter requesting information concerning his dependents' earned income.  In September 2004, the RO received an Improved Pension Eligibility Verification Report (VA Form 21-0517-1) on which the Veteran provide the RO with the requested information.  Although he did not list his own SSA income, the Board finds it important that the June 2004 RO letter did not ask him for this information.  

In summary, the record shows that VA was aware that the Veteran was receiving SSA disability benefits at the time VA pension benefits were awarded in March 2004.  VA did not reduce his VA pension benefits at that time or otherwise act on the information from SSA, such as by asking the Veteran for more information or by following-up with the SSA.  Thus, the overpayment was due to administrative error on VA's part.  Also, the March 2004 rating decision notice letter did not make clear to the Veteran that his VA pension benefits were not being reduced by his SSA disability benefits.  Therefore, the Veteran was plausibly unaware of the overpayment.  

For this reason, the Board finds that the overpayment of NSC pension benefits in the amount of $12,281.20, is invalid.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), imposes obligations on VA in terms of its duties to notify and assist claimants.  The VCAA is not applicable to claims for waiver of recovery of overpayment.  Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004) (the VCAA does not apply to a waiver).  Thus, any discussion as to VCAA compliance in this case is not required.


ORDER

The overpayment of nonservice-connected pension benefits in the amount of $12,281.20, is invalid, and the appeal is granted.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


